           Case 3:19-cv-08157-VC Document 63 Filed 02/08/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  RENALDO NAVARRO,                                    Case No. 19-cv-08157-VC
                  Plaintiff,
                                                      ORDER GRANTING DEFANDANT'S
           v.                                         MOTION FOR SUMMARY
                                                      JUDGMENT
  MENZIES AVIATION, INC.,
                                                      Re: Dkt. No. 28
                  Defendant.



       Because Navarro has not properly introduced any evidence from which a reasonable jury

could find that his firing violated California law, Menzies’ motion for summary judgment is

granted.

       Newly Submitted Opposition Evidence

       As a preliminary matter, it would not be proper for the Court to consider the factual

allegations and evidence introduced for the first time in Navarro’s opposition to summary
judgment. Wasco Products, Inc. v. Southwall Technologies, Inc., 435 F.3d 989, 992 (9th Cir.

2006). Prior to that brief, in all his filings and all his discovery conduct Navarro told a consistent

story: that fuelers complained to Navarro, who is a supervisor, that another supervisor named

Andrew Dodge had been sleeping on the job and failing to give them meal and rest breaks; that

Navarro signed a petition seeking to have Dodge fired for that conduct; that Navarro was fired

for signing the petition; and that this decision to fire Navarro (who is Filipino) for his conduct

while allowing Dodge (who is white) to skate for the conduct complained of in the petition

constituted race discrimination. In the opposition, Navarro told a new story: that he and the
fuelers had repeatedly complained to Menzies management that Dodge was racially harassing the
           Case 3:19-cv-08157-VC Document 63 Filed 02/08/21 Page 2 of 5




Filipino fuelers, that Menzies had disregarded those complaints, and that the company had sided

with the white harasser by firing the Filipino supervisor. In support of this new narrative,

Navarro provided signed statements from himself and two other witnesses. But those allegations

were not made in the complaint, nor were they referenced in Navarro’s initial disclosures, the

depositions taken by Navarro’s lawyer, Navarro’s own deposition, or any of the other filings

made prior to the motion for summary judgment.

       There are three possible explanations for the failure to disclose these noteworthy

allegations earlier in the litigation. One is that Navarro’s lawyers simply forgot. Another is that

they intentionally concealed them with the intent of sandbagging Menzies. A third is that the

allegations were themselves fabricated in an attempt to salvage the case in the face of a strong

summary judgment motion. Regardless of which explanation is correct (and the Court has no

way of telling), it would be unfair to allow Navarro to make such a sharp pivot so late in the

litigation. Menzies was not on notice of the allegations until after the close of discovery, and thus

had no opportunity to explore them in discovery or investigate them internally. And although it’s

not clear the Court has discretion to reopen discovery under circumstances like these, it would

not choose to exercise any such discretion here. More than two years have passed since Navarro

was fired in August 2018, many employees have moved on, and memories have likely faded.

Our adversarial system is built on principles of fair notice and the opportunity to discover,
present, and rebut relevant evidence. Those principles would be meaningless if Navarro and his

lawyers were permitted to circumvent them here.

       FEHA Discrimination

       Absent the new allegations, Navarro cannot make out a prima facie case of race or

national origin discrimination because he cannot show that Menzies treated a similarly situated

non-Filipino employee differently. Kodwavi v. Intercontinental Hotels Group Resources, Inc.,

966 F.Supp.2d 971, 983 (N.D. Cal. 2013). Navarro points to the fact that Dodge was not fired,

but he cannot show that Dodge was similarly situated. The only properly produced evidence,
including the text of the petition itself, strongly suggests that the fuelers’ complaints against


                                                  2
          Case 3:19-cv-08157-VC Document 63 Filed 02/08/21 Page 3 of 5




Dodge were related to discreet problems—scheduling issues and falling asleep—which are not

comparable to the alleged abuses of power for which Navarro was fired. 1 Cf. Nicholson v.

Hyannis Air Service, Inc., 580 F.3d 1116, 1125–26 (9th Cir. 2009) (pilots lacking in

communication skills and technical skills were similarly situated because both skills could be

“retrained”).

       Even assuming Navarro did have a prima facie case, Menzies has met its burden of

showing that it fired Navarro for legitimate business reasons. Kodwavi, 966 F.Supp.2d at 983–

84. Emails between Menzies’ human resources manager Tracy Aguilera and director of

operations Raul Vargas show that the decision to terminate Navarro was based on concerns that

he was harassing and intimidating employees as a member of management. Vargas and Aguilera

both consistently testified that Menzies maintains a “zero tolerance” policy against harassment,

distinguishing it from other kinds of problems for which a more graduated disciplinary approach

is warranted. Written statements Menzies collected from fuelers before Navarro was fired show

that he told some fuelers to sign the petition without explaining what it was. The weakest point in

the record for Menzies is Navarro’s termination notice, which simply states that he was fired for

“code of conduct” violations. Nevertheless, although an unsatisfyingly vague description of

Menzies’ reasoning, even that is consistent with the idea that Navarro was fired for abusing his

power as a supervisor, and it is not evidence of pretext. Because Navarro failed to properly
introduce evidence that is the reasons given for his termination are pretextual, summary

judgment is granted to Menzies on the discrimination claims.

       FEHA Retaliation and Wrongful Termination Against Public Policy

       Summary judgment is also granted to Menzies on Navarro’s claims for retaliation under

1
 Navarro did produce a letter signed by Rafael Vasquez, the union shop steward, dated
November 18, 2018 and apparently directed at Menzies’ management. That letter states that
Dodge was continuing to “abuse his authority and at times harass Fuelers under his charge.” But
the letter was written nearly three months after Navarro was fired, and there is no evidence that it
was actually ever submitted to Menzies—Menzies reports that it had never seen the letter until it
was produced in discovery. In other words, the letter does not support any inference that Menzies
was aware of any alleged abuse of power or harassment of employees by Dodge but failed to fire
him as they fired Navarro.


                                                 3
           Case 3:19-cv-08157-VC Document 63 Filed 02/08/21 Page 4 of 5




FEHA and wrongful termination against public policy. Loggins v. Kaiser Permanente

International, 151 Cal.App.4th 1102, 1108–9 (2007) (California courts apply the McDonnell

Douglas test to both types of claims). For these claims, Navarro readily makes out a prima facie

case: he was fired immediately after putting his name on a petition that raised concerns about

wage and hour violations. But Menzies’ explanation that Navarro was fired for harassing fuelers

about signing the petition, rather than for the content of the petition itself, is also well supported.

In addition to the evidence laid out above, Menzies chose not to fire the other supervisor who

signed the petition but was not alleged to have intimidated fuelers into signing it. That distinction

strongly supports the inference that the abuse of power was the ultimate reason for Navarro’s

termination. Against the weight of this evidence, Navarro puts forth his own testimony that he

was fired for signing the petition and a note he wrote just before he was fired promising not to

involve himself in fueler’s complaints about Dodge again. Even crediting those statements, no

reasonable jury could find that the substance of the petition, rather than the evidence of

harassment, was the real reason for his termination. At most, the jury might find that Menzies

meant to punish Navarro in part for signing a petition in general, because joining an employee

petition as a supervisor was inappropriate. But that is not the same as firing him because of the

content of the petition, which would be protected as a complaint about wage and hour violations.

       Intentional Infliction of Emotional Distress
       Finally, summary judgment is also granted on Navarro’s claim for intentional infliction

of emotional distress. Even if this claim were not preempted by the California Worker’s

Compensation Act, Navarro has not shown that his termination was wrongful, much less that it

shocks the conscience. Cole v. Fair Oaks Fire Protection District, 43 Cal.3d 148, 160 (1987); cf.

Vanderhule v. Amerisource Bergen Drug Corp., No. SACV 16-2104 JVS (JCGx), 2017 WL

168911, at *4 (C.D. Cal. Jan. 17, 2017) (intentional infliction of emotional distress claim not

barred where employee was mocked, deceived, and threatened before termination).




                                                   4
         Case 3:19-cv-08157-VC Document 63 Filed 02/08/21 Page 5 of 5




      IT IS SO ORDERED.

Dated: February 8, 2021
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      5
